Citation Nr: 0020918	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-15 818	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for laceration of the 
right hand.

2.  Entitlement to service connection for laceration of the 
right eyebrow.

3. Entitlement to service connection for painful arches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from March 1955 to 
March 1957.

2.  On May 9, 2000, prior to the promulgation of a Board 
decision in this appeal, the Board received notification from 
the appellant that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not 

have jurisdiction to review the appeal and it is dismissed 
without prejudice.


ORDER

The appeal is dismissed.


		
S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



